Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark one) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June30, 2017 ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 000-24477 DIFFUSION PHARMACEUTICALS INC. (Exact name of registrant as specified in its charter) Delaware 30-0645032 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1317 Carlton Avenue, Suite 400 Charlottesville, VA 22902 (Address of principal executive offices, including zip code) (434) 220-0718 (Registrant’s telephone number including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company, or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and “emerging growth company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler☐ Acceleratedfiler☐ Non-acceleratedfiler☐ (Do not check if a smaller reporting company) Smallerreportingcompany ☒ Emerging growthcompany☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).Yes☐ No☒ The number of shares of common stock outstanding at August 11, 2017 was14,022,120 shares. Table of Contents DIFFUSION PHARMACEUTICALS INC. FORM 10-Q JUNE30, 2017 INDEX Page PART I – FINANCIAL INFORMATION 1 ITEM 1.FINANCIAL STATEMENTS 1 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 20 ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 31 ITEM 4.CONTROLS AND PROCEDURES 31 PART II – OTHER INFORMATION 32 ITEM 1.LEGAL PROCEEDINGS 32 ITEM 1A.RISK FACTORS 32 ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 32 ITEM 3.DEFAULTS UPON SENIOR SECURITIES 32 ITEM 4.MINE SAFETY DISCLOSURES 32 ITEM 5.OTHER INFORMATION 32 ITEM 6.EXHIBITS 32 Unless the context otherwise requires, in this report, references to the “Company,” “we,” “our” or “us” refer to Diffusion Pharmaceuticals Inc. and its subsidiaries, references to “common stock” refer to the common stock, par value $0.001 per share, of the Company and references to "Series A convertible preferred stock" refer to the Series A convertible preferred stock, par value $0.001 per share, of the Company. On August 17, 2016, the Company effected a 1-for-10 reverse split of its common stock. Unless noted otherwise, any share or per share amounts in this report, the accompanying unaudited condensed consolidated financial statements and related notes give retroactive effect to this reverse stock split. This report contains the following trademarks, trade names and service marks of ours: Diffusion. All other trade names, trademarks and service marks appearing in this quarterly report on Form 10-Q are the property of their respective owners. We have assumed that the reader understands that all such terms are source-indicating. Accordingly, such terms appear without the trade name, trademark or service mark notice for convenience only and should not be construed as being used in a descriptive or generic sense. i Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Diffusion Pharmaceuticals Inc. Condensed Consolidated Balance Sheets (unaudited) June 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Certificate of deposit — Prepaid expenses, deposits and other current assets Total current assets Property and equipment, net Intangible asset Goodwill Other assets Total assets $ $ Liabilities, Convertible Preferred Stock and Stockholders’ Equity Current liabilities: Current portion of convertible debt $ $ Accounts payable Accrued expenses and other current liabilities Common stock warrant liability — Total current liabilities Convertible debt, net of current portion — Deferred income taxes Other liabilities — Total liabilities Commitments and Contingencies Convertible preferred stock, $0.001 par value: Series A - 13,750,000 shares authorized, 12,376,329 and 10,449,338 shares issued and outstanding, respectively at June 30, 2017; No shares authorized, issued or outstanding at December 31, 2016 (liquidation value of $21,107,663 at June 30, 2017) — — Total convertible preferred stock — — Stockholders’ Equity: Common stock, $0.001 par value: 1,000,000,000 shares authorized; 12,298,363 and 10,345,637 shares issued and outstanding at June 30, 2017 and December 31, 2016, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities, convertible preferred stock and stockholders' equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. 1 Table of Contents Diffusion Pharmaceuticals Inc. Condensed Consolidated Statements of Operations (unaudited) Three Months Ended June 30, Six Months Ended
